UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-154799 ADVENTURE ENERGY, INC. (Name of registrant in its charter) Florida 26-2317506 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 33 6th Street South, Suite 600, St Petersburg, FL 33701 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (727) 482-1505 WITH COPIES TO: Richard A. Friedman, Esq.
